DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, filed 09/03/2021, with respect to Klevenz have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

The prior art of record, Esserlieu et al. (US 2019/0057101 A1), teaches deleting archive records from a distributed archive database system (DADS). A deletion job scheduler (DJS) can run deletion jobs on a regular basis. For example, the DJS can run a deletion job for archive records of a tenant that have a particular object type. The DJS can dynamically determine a deletion window that includes archive records within the DADS that are potentially eligible for deletion, and calculate an oldest allowable archive timestamp value based on a tenant-defined archive retention period for that tenant for that object type. The DJS can then query the DADS using index keys to retrieve archive records that are within the deletion window and belong to the tenant such that they are ordered from oldest to newest based on their respective created dates. The DJS can then identify which of those archive records have expired, and mark them for deletion.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 7, & 14.
Thus, independent claims 1, 7 & 14 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        09/07/2021